Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4,5 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 October 2021.

Claims 1-3,6,8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 4 of claim 1 is “composite spherical cap-shaped cutting surface”.  It is not clear what the scope of this term is, since the cutters are not spherical.  Instead, the cutters form portions of a spherical surface.  Lines 2 and 3 of claim 6, and lines 5 and 6 of claim 9 have the same problem.
In claim 2 is “said electric razor is substantially spherical”.  Examiner has reviewed the disclosure and could find no discussion on how to bound the term “substantially”.  Would an object with a 50% spherical surface be “substantially spherical”?  How about a razor that has any spherical surfaces at all?  Claim 10 has the same problem.
It is not clear what the difference is between “a plurality of cutters” (line 3, claim 1), and “a plurality of blades” (line 3 claim 6).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,6 and 8 are rejected under 35 U.S.C. 102a1 as being anticipated by Stark (2011/0016722), who shows an electric razor with all of the recited limitations of claim 1 including;
a cutting head (102-110) configured to shave hairs from arcuate surfaces of a user’s body when slid therealong, wherein the cutting head comprises a plurality of cutters (106, note “one or more blades” on line 3 of paragraph 0011) that, together, form a composite spherical cap-shaped cutting surface; 
a gripping portion (see figure 1) configured to be held during shaving; and 
a motor (see paragraph 0012) that is operatively connected to the cutters to actuate their cutting movement.
As for claim 2, note the “substantially” spherical shape in figure 1.
In regard to claim 3, the hair can be collected in the interior of the sphere.
With respect to claims 6 and 8, note the spherical cap (108,128) and plurality of rotating blades (106).

Claims 9-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Otsuka et al.(4,413,410), who shows an electric razor with all of the recited limitations of claim 9 including;
a cutting head configured to shave hairs from arcuate surfaces of a user’s body when slid therealong, wherein the cutting head comprises:
a plurality of rings of blades (element 78 is divided into two ring blades by notch 78A), wherein these blade rings are arranged in concentric and vertical stepped relation (one is higher than the other) to define a composite spherical cap-shaped cutting profile (forms a portion of a sphere); and 
a spherical cap-shaped screen (81 forms a portion of a sphere as seen in figure 4) disposed closely adjacent over the blades, wherein the screen has openings (see figure 7) though which hair can protrude and be cut by the rotating blades;
a gripping portion (60) configured to be held during shaving; and 
a motor (line 51, column 2) that is operatively connected to and rotationally powers the blade rings.
In regard to claim 10, the razor is considered to be “substantially spherical” because it follows a portion of a sphere.
With respect to claim 11, the area below the blades is an area that can collect hair.

Made of record but not relied on are additional patent documents showing spherical surfaces on razors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724